This appeal presents both assignments of error and cross assignments of error. The court has duly considered both and find the judgment without error and the same is affirmed.
There is presented also with this appeal a petition for the allowance of an additional attorney's fee to appellee.
It appears that appellee was grievously injured; has been required to prosecute prolonged and stubborn litigation which resulted in the recovery of benefits exceeding $4000.00 for which he has recovered heretofore only $150.00 as attorney's fee. It is therefore ordered that appellee be, and he is, granted an additional fee in the sum of $350.00 for services rendered in this court.
Affirmed.
TERRELL, CHAPMAN and SEBRING, JJ., concur.
BUFORD, C. J., BROWN and THOMAS, JJ., dissent.